Such affirmance, however, is without prejudice, if the respective parties be so advised: (a) to a prompt motion at Special Term for leave to add Giaquinto as a party defendant, to serve a supplemental summons upon it, and to serve an amended complaint upon it and the defendant city; and (b) to a motion at Special Term to dismiss the action as against Giaquinto in the event that the motion first mentioned be not made within 30 days after entry of the order hereon. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur. [21 Misc 2d 836.]